Title: Nicholas P. Trist to James Madison, 6 May 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tufton
                                
                                May 6th 1827.
                            
                        
                        I owe many apologies for this tardy acknowledgment of your favor of last month. Several causes have
                            contributed to this remissness, but the chief of these is the paradoxical one of that extreme punctuality which you
                            persist in observing towards me, which has been the cause of a compunctious visitation every time that it has been
                            displayed, and which therefore, honestly and sincerely, I do not deserve.
                        I hope that a packet sent from the University last thursday week has come safe to hand; for the last Central
                            contains fresh evidence of the fixedness of Mr Key’s determination. We did not meet for a considerable time after the
                            circumstance of his resignation had become known to me. I however took the earliest opportunity to express my sincere
                            regret at the information, together with my conviction that, should aught occur to induce a change of mind, the Visitors
                            would be the foremost to rejoice at it. He made no other answer than by a smile, which said "I am fixed." He is, I fear
                            irrevocably gone; and certainly, in my estimation, a great loss, notwithstanding his frowardness and positiveness which, I
                            am satisfied, are the effect of an uncommonly unyielding adherence to, and zelous perseverance in, whatever he deems right
                            & rational. There is undoubtedly no medium. If this be not his real character, he is an uncommonly good actor, of
                            which latter qualification I have never seen any grounds for suspecting him. The other news from the University, although
                            rather stale, is that old Mr Willard has been on the ground upwards of a fortnight. The Clock he completed putting up,
                            yesterday evening; with the exception of the dial which has not yet arrived from Richmond. I then saw it for the first
                            time, and, so far as my judgment on such matters can extend, think it fully deserving the praise it received in Boston.
                            The old man has, it would seem, laid himself out upon this his last work & chef d’œuvre, and spared neither pains nor
                            expense to make it what he declared in Boston that it was--the finest piece of work ever done in America. The dial alone
                            cost him $80 which he says is three times as much as he ever paid for one before. Mr Coolidge writes me that he has been
                            a hard worker for 60 years, and is now poor. Requested me to shew him every kindness in my power, as, among other
                            recommendations, being a devoted admirer of Mr Jefferson; and to trouble you with an introduction in his favor, which he
                            knew would be highly prised by this veteran horologist. He adds, in answer to a remark of mine on the subject, that by the
                            direction of Mr Jefferson, he engaged with him that the expenses of his journey here should be paid. Mr Willard brought
                            on three of his small clocks for sale. They are of the kind adapted to a sideboard or mantlepiece, & yet moved by
                                weights. Their appearance is extremely neat; and, intrinsically, he stakes his reputation
                            on their being first rate "time keepers," with a view to which alone they were made, for they have no striking apparatus.
                            His price is $70. Times are so hard here, that I fear he will not be able to dispose of them. Perhaps some of your
                            neighbors may want such a piece of furniture. If so, I doubt not that they would get the full value of their money by
                            purchasing one of these. Another item of the budget is that a belfry has been mounted on the portico of the Rotunda, which
                            excites the indignation of every person who comes within sight of the University. Mr
                            Brockenbrough, to my great delight, told me the other day, that this device would not answer the purpose, and that he
                            should have to take it down. I pressed upon him the propriety of pursuing Mr Jefferson’s plan, which was to hang the bell
                            on a light iron frame, and leave it without a shelter which could not be created without marring the beauty of the
                            edifice. He gave a sort of acquiescence to the suggestion. The last and most important piece of intelligence, is the very
                            unpleasant one that the students are again getting into the habit of frequenting taverns and confectioneries. Two or three
                            months ago, several instances, in which violations of the regulations on this subject had been known and overlooked by the
                            faculty, were mentioned in my presence, and spoken of in terms of great disapprobation. I defended the professors on the
                            ground that I was satisfied of the incorrectness of the reports, and knew them to feel a very warm interest in the
                            discipline of the University, a doubt of which interest was expressed. I went purposely to the University, in the
                            confident expectation that my presumptions on the subject would be confirmed. What was my disappointment on ascertaining
                            that the reports were substantially correct. That, three of the professors had seen students coming out of Mosby’s, under
                            circumstances which made those students and other witnesses conscious of the fact: and that, in one case, no notice was
                            taken of the misdemeanor; in the other a merely private one. The consequences are such as you might anticipate. Since that
                            time I have, I think, been only twice to the University, and twice into the stone tavern here; and on one of each of those
                            occasions I saw a crowd entering Mosby’s, and another at the tavern. A friend told me the other day that this was become
                            habitual; and that on asking some of them how they could reconcile it to themselves to violate the promise required of
                            them on entering, he was answered "Oh! it is well understood that the enactments are not to be enforced this year." Is it
                            possible for any one who has at heart the prosperity of this noble institution, to express the feelings of vexation
                            created by such a result to such a commencement? The publication of the enactments had obviously produced an excellent
                            effect; and there was at first a manifest disposition to obey them, the perpetuation of which required only the firmness
                            to make examples of the first offenders. Now, by the criminal weakness of the professors, the ultimate interests of the
                            University are jeopardised to gratify a momentary feeling of kindness towards a few individuals; and the ancient order of
                            things is probably in a fair way to be reestablished. Fortunately the present session is drawing to a close; and the Board
                            will ere long have an opportunity to impress on the Faculty the obligation to execute the laws entrusted to them. As the
                            only means probably, of ensuring the object, would it not be advisable to make it the duty of
                            every professor to whose knowledge any infraction of the enactments shall come, to communicate the same officially to the Chairman, to be acted upon immediately? This would remove a good deal of the
                            odium and unpleasantness now attached to denunciations of the kind.
                        During our last Court, I enclosed to you a copy of the memorial on the subject of religious equality, and
                            mentioned in the envelope that it had been my intention to touch on the same subject in my letter. I doubt not that one of
                            the occurrences at the last meeting of the Board has frequently recalled itself to your reflexions since. To you, above
                            all other men, the subject must be one of too deep interest for it to have been otherwise. Permit me however to intrude
                            upon those reflexions, & to venture so far as to urge upon you the solemn call which the crisis makes for a
                            departure from the course which you seem to have laid down for your declining years. If the present active generation
                            prove themselves, in any particular straight, totally unworthy of the helm which you would leave altogether in their
                            hands, let me call upon you to resume it; and, as long as it is in your power to do so, to steer the bark clear of this
                            most dreadful of all the whirlpools which beset her course. As to you, above all other men, the principles of religious
                            equality must be dear; so to you, above all other men, have we a right to look for their protection. Let me then call upon
                            you to crown all the glorious works in which your life has been spent, by one slight effort more. An exertion on which
                            perhaps depend the permanence and the diffusion of the divine principles, the establishment of which constituted, in the
                            eyes of many, the chief of the numerous benefactions for which mankind owe to Mr Jefferson and yourself so heavy a debt
                            of gratitude. What is this slight effort? An endeavor, at the next meeting of the board, to stamp the true principles of
                            Religious freedom on the statute book of the University. Once there, no one could unwittingly disturb them; and,
                            knowingly, no one would have either the disposition or the hardihood to commit the sacrilege. But unless this be done, the
                            ground offers too many temptations not to be before long occupied by the honest but blind zeal which would exult in the
                            establishment of inconsistent with principles dear to every enlightened philanthropist, and constituting, in the eyes of
                            many, the proudest and most precious, as it is the most peculiar of all the distinctions of Virginia. What results may not
                            be expected from bringing up the intellectual Nobility of the Commonwealth, with their eyes constantly directed to those
                            beautiful principles which their fathers of the present generation have been suffered to grow up in ignorance or
                            inadvertence of? That they will be perpetuated; and, if they have any blemishes, perfected. Constantly adverted to by our
                            legislators; and never again incur the changes now impending over them, of undesigned disregard and oblivion.
                        In what mode could these principles be introduced into the enactments of the University? In the following. It
                            occurred to me on the evening of the discussion, and was suggested by an observation that fell from yourself.
                        A preamble pointing out the utter inconsistency of any other possible establishment on this subject, with the
                            genuine principles of religious freedom.
                        Then an enactment somewhat to this effect--That such parents as desire that their sons be compelled to attend
                            divine service, may, on their entrance, signify this desire to the executive of the University, together with the sect
                            whom it is desired he should hold communion with, and the sum which the parent is disposed to contribute to the
                            maintenance of the minister. That the executive will communicate this to the clergymen of the denomination preferred, who
                            preach in the neighborhood of the Uny, with the request that they will adopt some mode of ascertaining the presence or
                            absence of this portion of their congregation, & conveying a notification of all absences to the said executive,
                            which notifications will be transmitted to parents in the monthly reports. The peculiar propriety of leaving all
                            delinquencies on this subject to be settled between parent & son, seems to me obvious; and, on the other hand, the
                            priesthood must be supposed to feel interest enough in the maintenance of religious feeling to take any little trouble
                            such a regulation wd. put them to.
                        The deep interest with which the subject has pressed itself upon me, has caused it to be the subject of
                            frequent reflexions. I have asked myself--Consistently with the principles of religious freedom, even as they are expressly established by that law which Public opinion invests with constitutional sanctity,
                            have the Legislature the right to give any the least preference, to
                            any sect or religious denomination? Be that preference the immediate & intended or only the derivative and
                            unforeseen consequence of their act? My reason answers No! And, if they have not, the Board of
                            Visitors, being expressly bound to exercise the powers confided to them, according to the laws of the land, are equally
                            under this fortunate incapacity.
                        For instance, consistently with those principles, could the legislature construct churches, and throw them
                            open under regulations ensuring to each sect the use of them in turn? At the first blush, this would seem an impartial
                            exercise of power, but a moment’s reflexion satisfies us that it is replete with preference & injustice. From the
                            different circumstances of different sects, the accommodation would be more or less accessible to some than to others.
                            Some sects might already possess churches in the vicinity, and the new buildings would deprive them of this advantage over
                            their rivals, for the propagation of their doctrines. &c &c &c.
                        Could the legislature establish an institution for any imaginable purpose, hold out inducements which would
                            cause a resort to that institution by any portion whatever of the community, and invite also the professors of any or all
                            known sects to preach their doctrines there? Such a measure could not possibly be so regulated as to avoid giving peculiar
                            advantages to some of those sects. Its inevitable consequence would be to alter, in some measure, great or small, the
                            relative power possessed by the several sects for the propagation or the confirmation of their tenets. In fine, my mind is
                            clearly satisfied that, without a violation of the st. for religious freedom, of the words as well as spirit, (to apply
                            public money to such purposes would be "to compel a man to furnish contributions of money") nothing of all this could be
                            done by the legislature; and I think it would be the duty of the General Court to award a prohibition against the Bd. of Visitors, if they proceeded to any such act. To found
                            a University, attract thither the youth of the Country, and offer to the different sects of the community conveniences or
                            opportunities, great or small, for making before them the discourses on which they rely for making proselytes. To
                            establish as instructors therein, professors of religion, either ex or active: men who
                            necessarily must be suspected of zeal or at least bias for making converts to their peculiar tenets. This latter would be
                            a double preference; changing the relative opportunities of the several sects for promoting their creed, and necessarily
                            imparting to the institution, in a greater or less degree, according to the number of such appointments the character of
                            the sect thus introduced. If one presbyterian was appointed, it would give to the institution some
                            degree of the presbyterian character; if a majority, it would make it thoroughly presbyterian.
                            A fortiori, does the plan recommended by Mr Jefferson, strike me as illegal, of suffering schools of divinity to be
                            established on the lands of the University; or even, of giving to the students of such schools any privileges whatsoever.
                            Should these views meet your assent, you will probably have an opportunity of urging them; for one of the many persons
                            spoken of as successor to Mr Key, is a Roman Catholic clergyman now in the District of Columbia. Even if the Board had an
                            absolute discretion in the matter, and there were no earthly objection to the Roman Catholic, considered in himself, still
                            there would be the certainty that his admission would be adduced as a precedent for authorising the introduction of some
                            of the popular sects.
                        It is time to put an end to these crude and forward suggestions. I could not finish them on sunday, and was
                            therefore surprised by our superior Court, which is now in session. Next week, I shall take a holiday for the purpose of
                            paying you the visit I have so long desired to make. I only regret that I find it impossible to move Mrs Trist,
                            notwithstanding the great anxiety she has felt for years, to go to Montpellier. However the time will come, I trust, when
                            there will not be so many obstacles as now arise against every trip we contemplate. News from Boston continues good. I am
                            happy to add that Mrs R has been prevailed on to stay till October. They spend the summer at a delightful residence in
                            Cambridge. The lottery is again prostrate, without the least hope of another revival. My kindest remembrance to Mrs
                            Madison, and for yourself, dear sir, my affectionate attachment
                        
                            
                                Nichs. Ph. Trist
                            
                        
                    